LAW OFFICE OF JOHN T. SERIO
ATTORNEY AT LAW
114 OLD COUNTRY ROAD
SUITE 420
MINEOLA, NY 11501

JOHN T. SERIO TEL (516) 248-5317 Ext. 14
FAX (516) 294-5348
EMAIL jtserio@optonline.net

March 21, 2019

VIA ECF

The Honorable Steven I. Locke, U.S.M.J.
United States District Court - EDNY

100 Federal Plaza

Central Islip, New York 11722

Re: _ Lorito, et al v. County of Suffolk, et al
Case No. 14-cv-07489 (JFB) (SIL)

Dear Magistrate Judge Locke:

[am the attorney for Gregg Drzal, the sole remaining defendant in the above referenced matter. This letter is
sent to advise your Honor that the above referenced matter has been settled in principle.

Pursuant to the order of your Honor dated February 5, 2019, the parties were to submit their proposed pre-
trial order by tomorrow, March 724 and further, a final pre-trial conference was scheduled to take place on
Wednesday, March 27", Due to the settlement agreement reached between the parties, the need for the pre-trial
order is now moot. Since the parties require some additional time to finalize the settlement agreement, it is
respectfully requested that the final conference be rescheduled and, if agreeable to your Honor, a phone settlement-
status conference be set for any afternoon in the week of April 224 If your Honor would require personal
appearance, counsel for both parties are available on either April 22" or April 26"", If those dates are inconvenient
for your Honor, counsel will endeavor to provide additional dates convenient to the Courts calendar.

Thank you for your courtesy and consideration in this matter.

Respectfully submitted,

ee

“John T. Serio

oe: All attorneys of record, via ECF.
